was strongly inclined that the rent should be apportioned, but took time till this day to look into the cases; and now at this day he mentionedBrown v. Quilter, Amb., 619, and Stuart v. Wright, 1 Term, 708, and said, as there appeared to be so much more equity in those cases than in the others cited on the other side, he was still inclined to follow them; but as it was stated in the answer that the rent contracted for was not above half the real value of the premises, that circumstances should have some weight, and he would therefore continue the injunction for the present, and put the party to reply and take depositions, that the whole matter might once more come fully before the Court at another term.
Adjournatur.
NOTE. — See S.C., post, 60.